Walker, J. The record in this case presents the question, whether one recovery on an executor’s bond may be pleaded as a bar to another recovery on the same instrument, in/ an action instituted for the benefit of another person. It is insisted that after a recovery, all persons who desire to recover damages for a breach of duty by the executor, must make themselves parties to the former recovery, by suing out a sci. fa. against him and his securities, and on its return, assign breaches on the record, and have their damages assessed. As a general rule, it is true that one recovery on an official bond bars the maintenance of further suits on it, but the party injured must resort to a sci. fa., and assign breaches on the record of the former recovery. But recoveries upon executors’ bonds are regulated by the statute of Wills. The sixty-ninth section of that chapter has provided, that such bonds shall not become void on the first recovery thereon, but may be sued upon from time to time, until" the whole penalty shall be recovered. The language of that section is so plain and explicit that other persons may again sue upon the bond after a recovery has already been had, that no room is left for construction. With this provision in force, we are at a loss to perceive how it could ever be doubted that subsequent suits might be brought until the entiré penalty is exhausted. It would be hard to conceive how language could be employed which could more clearly confer the right. Where the legislature has, in so clear and unmistakable a manner, authorized such a proceeding, we have no right to say it was not designed to change the practice affecting suits on these bonds. The statute authorizes this suit, notwithstanding a former recovery upon this bond, and it must be obeyed. The judgment of the court below must be reversed, and the cause remanded. Judgment reversed.